Case 2:19-cv-00041-JPJ-PMS Document 4 Filed 01/22/20 Page 1 of 3 Pageid#: 16




                 UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

                                 )
 NATIONAL LABOR RELATIONS BOARD, )
                                 )
                  Plaintiff,     )                    Case No. 2:19-cv-41
                                 )
               v.                )
                                 )
 COBALT COAL, LTD,               )
 AL KROONTJE,                    )
                                 )
                 Defendants.     )
                                 )

         STIPULATION OF SETTLEMENT AND MOTION TO DISMISS

      Plaintiff National Labor Relations Board (the “Board”) and Defendants

Cobalt Coal, Ltd. and Al Kroontje (“Defendants”), through their undersigned

counsel, hereby resolve the above captioned matter and stipulate as follows:

   1. The “Kroontje Debenture” consists of a secured loan in a floating amount,

      extended by Defendant Kroontje to Defendant Cobalt.

   2. $1,736,400 of the currently-calculated principal amount of the Kroontje

      Debenture consists of duplicative transactions.

   3. Accordingly, Defendants shall strike $1,736,400 from the principal amount of

      the Kroontje Debenture, and the total amounts owed pursuant to that

      debenture, and interest owed upon such amounts, shall be recalculated

      accordingly.

   4. The order of priority of interests upon the assets of Cobalt Coal, Ltd. is

      agreed to be as follows: first, liens pertaining to the administrative costs of
Case 2:19-cv-00041-JPJ-PMS Document 4 Filed 01/22/20 Page 2 of 3 Pageid#: 17




     receivership; second, a certain secured loan now owned by Tailwind Capital

     Partners, Inc., and originally extended to Defendant Cobalt by Sterling

     Holdings, Ltd.; third, the Kroontje Debenture; fourth, the NLRB’s judgment

     lien.

  5. The foregoing constitutes the sole, full, and complete resolution of all of the

     NLRB’s claims that have been or could have been brought against the

     Defendants for fraudulent transfers prior to the date of execution of this

     Stipulation.

  6. In consideration of the foregoing agreement, the parties jointly move this

     Court to dismiss this case with prejudice.
Case 2:19-cv-00041-JPJ-PMS Document 4 Filed 01/22/20 Page 3 of 3 Pageid#: 18




NATIONAL LABOR RELATIONS BOARD

__s/ Paul A. Thomas_____
Paul A. Thomas, Attorney
T: 202-273-3788
Paul.thomas@nlrb.gov

Helene D. Lerner, Supervisory Attorney
T: 202-273-3738
F: 202-273-4244
Helene.lerner@nlrb.gov
Contempt, Compliance and
 Special Litigation Branch
1015 Half St., S.E., Fourth Floor
Washington, D.C. 20003

Dated: January 22, 2020


COBALT COAL, LTD. AND AL KROONTJE

s/Daniel R. Bieger, Esq. (VSB #18456)
DAN BIEGER, PLC
565 Volunteer Parkway
Bristol, Tennessee 37620
dan@biegerlaw.com
T: 423-573-4440
F: 423-573-4443
Counsel for Defendants Cobalt Coal, Ltd.
   and Al Kroonje

Dated: January 22, 2020
